Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The second cause of action repeats all of the allegations of the first cause of action, and demands an accounting between the parties as to the disposition of the 400 shares of stock of the corporate defendant. Until the plaintiff proves the contract alleged as to the stock, and his right to an accounting, any order for an examination before trial is premature. (Del Genovese v. Del Genovese, 149 App. Div. 266; Brown v. Brown, 203 id. 658.) Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur.